Citation Nr: 0413591	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  02-20 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include degenerative arthritis.

(The issue of whether a December 1998 decision by the Board 
of Veterans' Appeals (Board) should be revised or reversed on 
the grounds of clear and unmistakable error, Docket No. 03-34 
666A, is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from July 1961 to 
August 1965.

This case comes to the Board on appeal from a May 2002 RO 
rating decision.  The veteran filed a notice of disagreement 
in June 2002, the RO issued a statement of the case in 
September 2002, and the veteran perfected his appeal in 
December 2002.

The May 2002 rating decision also included the RO's denial of 
a rating in excess of 30 percent for the veteran's right knee 
disability.  The veteran indicated his disagreement with this 
determination in June 2002, and the issue was referenced in 
the September 2002 statement of the case.  However, on a VA 
Form 9 submitted in December 2002, the veteran withdrew this 
issue.  It will not be further discussed.


FINDINGS OF FACT

1.  VA has substantially met its relevant duties to notify 
and assist in this case.  

2.  Service medical records are negative for any complaints 
or findings of any left knee disability. 

3.  The veteran fractured his right leg during an in-service 
automobile accident; the resultant disability was eventually 
service connected and led to a right total knee replacement.

4.  The veteran was first diagnosed as having a left knee 
disability over 25 years after separation from active duty.  

5.  The preponderance of the competent evidence of record 
does not indicate that the veteran currently has a left knee 
disability which arose in active duty or was a result of or 
aggravated by his service-connected right knee disability.  


CONCLUSION OF LAW

Service connection for a left knee disability, to include 
arthritis, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5102, 5103, 5103A, 5107, 7107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.306, 3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The veteran's original claim for VA benefits (made on a VA 
Form 21-526) was received in August 1965.  His representative 
made a claim for service connection concerning the left leg 
in a July 2001 letter and the veteran himself reiterated his 
claim in a written statement associated with the claims file 
in August 2001.  The veteran has not raised, nor is there in 
fact any, issue as to the provision of a form or instructions 
for applying for benefits in this case.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).

Notice as required by 38 U.S.C.A. § 5103(a) must be provided 
to an appellant before the initial unfavorable decision on a 
claim for VA benefits.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  That notice was provided in the present case.  

The veteran's substantially complete claim was received in 
July 2001, and in an August 2001 letter, the RO essentially 
provided notice to him regarding what information and 
evidence was needed to substantiate his claim for benefits, 
as well as what information and evidence must be submitted by 
him, what information and evidence would be obtained by VA, 
and the need for him to submit any evidence in his possession 
that pertains to the claim.  Thereafter, the RO by its May 
2002 rating decision denied service connection for the left 
knee disability.  The veteran was sent a notice of this 
rating decision in May 2002, as well as a statement of the 
case in September 2002, and a supplemental statement of the 
case in January 2003.  All these documents - collectively - 
listed the evidence considered, the legal criteria for 
determining whether the veteran's claim could be granted, and 
the analysis of the facts as applied to those criteria, 
thereby abundantly informing him of the information and 
evidence necessary to substantiate his claim.  

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating his claim.  
38 U.S.C.A. §  5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the veteran adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. §  5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  During the course of 
this appeal, the RO has obtained and reviewed pertinent VA 
and private medical records.  

At a September 2003 Board hearing, the veteran suggested that 
there may have been outstanding records from the Social 
Security Administration (SSA).  However, as detailed below, 
the veteran's claim for service connection is being denied 
primarily because there is no competent evidence (i.e., 
medical opinion) that his left knee condition was caused or 
aggravated by his right knee disability.  At his hearing, the 
veteran, despite being asked specifically, was unable to say 
whether any physicians he saw in conjunction with seeking SSA 
benefits had actually offered any opinion on the cause of his 
left knee problem.  There is simply insufficient basis for 
remanding this case to seek any outstanding SSA records, and 
such a remand would unnecessarily delay the veteran's appeal.  
The Board is satisfied that VA has made a reasonable effort 
to obtain relevant records identified by the veteran.

As noted, the veteran testified at a Board hearing which was 
held in Washington, D.C., in September 2003.  This hearing 
was held before the undersigned, who is the veterans law 
judge rendering the final determination of this claim and who 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c).  The transcript 
of this hearing has been associated with the claims file and 
was carefully reviewed by the Board.   

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
underwent a VA examination in April 2002, and the report of 
this examination (as well as other relevant VA examinations 
conducted over the years) were carefully reviewed by the 
Board.  

The applicable duties to notify and assist have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this claim, or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) 

II.  Claim for service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.   "Service connection" basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).
  
There is no allegation that the veteran aggravated (during 
active duty) a preexisting condition of the left knee, so 
service connection on that basis is not at issue in this 
case.  38 C.F.R. § 3.306.  Where chronicity of a disease is 
not shown in service, service connection may yet be 
established by showing continuity of symptomatology between 
the currently claimed disability and a condition noted in 
service.  38 C.F.R. § 3.303(b).  A veteran may also be 
granted service connection for arthritis, although not 
otherwise established as incurred in service, if the 
condition was manifested to a 10 percent degree within one 
year following service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, no left knee 
symptoms or conditions (including arthritis) were noted in 
service or within one year of discharge.  Indeed (as detailed 
below) the first x-ray evidence of arthritis in the veteran's 
left knee was in April 2002, over 30 years after the 
veteran's separation from active duty. 

In written statements dated in August 2001 and September 
2001, as well as during a September 2003 Board hearing, the 
veteran has made it clear that he is primarily seeking 
service connection on the basis that he has arthritis of the 
left knee as secondary to a service-connected right knee 
disability.  Service connection may be established for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran was originally granted service connection for 
residuals of a fracture of the right femur by a March 1966 
rating decision.  The leg had been fractured during a July 
1965 automobile accident while the veteran was on active 
duty.  Following months of hospitalization, he was released 
with a final diagnosis of open fracture of the mid diaphysis 
of the right femur.  The treatment records related to this 
accident do not reflect any complaints of or treatment for 
any left knee symptoms.  

At an October 1965 VA examination leading up to the March 
1966 rating decision, there were no complaints or findings of 
any left knee disability.  Similarly, there were there no 
such complaints or findings at VA examinations conducted in 
August 1966, April 1967, April 1972, and April 1992.  

The veteran began to complain of left knee swelling and pain 
at a February 1994 private outpatient visit.  His symptoms 
persisted and in May 1994 he underwent an arthroscopy of the 
left knee.  This revealed a complex tear of the posterior 
horn of the medial meniscus, which was thoroughly debrided.  
At a June 1994 outpatient visit, he wanted to know if his 
left knee was related to his past automobile accident, and 
was told by a physician that he (the physician) did not think 
it was.  In any case, the left knee was doing quite well 
after debridement.  

At a February 1996 VA examination, the veteran did not 
specifically complain about his left knee, but a radiology 
report incidentally noted moderate degenerative changes 
there.  At a private outpatient visit in June 1996, the 
veteran stated that his left knee was actually worse than his 
right and was making it more difficult to get around.  He 
underwent a total arthroplasty of the right knee in August 
1996.  He continued to complain of left knee symptoms during 
a private outpatient visit in February 1998.  

At an April 2002 VA examination, the veteran said he had 
developed arthritis in the left knee after years of having 
thrown his weight from right to left.  He said he was now 
carrying his weight a bit more evenly, and tried not to put 
undue pressure on his left knee.  An x-ray of the left knee 
revealed degenerative changes with osteophytic spurring.  
Following the examination, the veteran was (in pertinent 
part) diagnosed as having degenerative arthritis of the left 
knee.  

Service connection is not warranted in this case because 
there is no competent medical evidence actually indicating 
that the veteran's left knee arthritis is due to or 
aggravated by his service-connected right knee disability.  
Following the April 2002 examination, the VA physician stated 
as follows in his report (with emphasis added):  

[T]his examiner has no reason to blame 
the right knee for the development of all 
the arthritis that the veteran has 
developed over a long time in his left 
knee.  It is not known at what time his 
arthritis began by the physical 
examination or x-ray.  The attention 
given to his right knee including surgery 
apparently precluded further diagnostic 
or therapeutic steps with his left knee 
over a period of time.  Left knee may 
have been aggravated by the right knee[;] 
it would be speculative to give an 
opinion for this examiner.  

Similarly, in an August 2002 letter, Jeffrey G. Mokris, M.D., 
wrote, in pertinent part, as follows (with emphasis added):  

[The veteran] certainly favored [his 
right] knee by putting most of his weight 
on his left knee.  This may have 
contributed to a deterioration of his 
left knee, however, it did not cause his 
arthritis in his left knee.  

The use by these physicians of the words "may" and 
"speculative" fall short of a conclusion that it is 
probable, or at least as likely as not, that the left knee 
condition was aggravated by the right knee disability.  
Service connection may not be based on a resort to 
speculation or even remote possibility.  38 C.F.R. § 3.102.  
A number of cases of the United States Court of Appeals for 
Veterans Claims have provided additional guidance as to this 
aspect of weighing medical opinion evidence.  Morris v. West, 
13 Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is 
too speculative to establish the presence of the claimed 
disorder or any such relationship). 

Thus, the Board considers the April 2002 statement by the VA 
physician and Dr. Mokris's August 2002 letter to be too 
speculative and of insufficiently probative value to 
establish that the veteran's left knee arthritis was 
aggravated by his right 
knee disability for purposes of establishing service 
connection.  Furthermore, Dr. Mokris's letter clearly 
contradicts any notion that the left knee arthritis was 
caused outright by the right knee disability.  

To the extent that the veteran himself has argued that he 
currently has a left knee condition was caused or aggravated 
by his right knee disability, the Board notes that (as a 
layman) he has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In sum, the weight of the evidence 
does not demonstrate that the veteran has a left knee 
disability, to include arthritis, due to his service-
connected right knee disability, or that service connection 
on any other direct or presumptive basis is warranted for any 
left knee disability.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and this claim must be denied.  
38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for a left knee disability, 
to include degenerative arthritis, is denied.




	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



